DETAILED ACTION
The application of Keneally et al., for an “Application quality index” filed on January 24, 2020 has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination. 
Claims 1-8 are rejected under 35 USC § 101.

Claims 1-4, 6, 8-12, 14, and 16-20 are rejected under 35 USC § 103.

Claims 5, 7, 13, and 15 are objected to while containing allowable matter.

Claims  1, 9, and 17 are objected to for containing minor informalities.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:
Claims 1, 9, and 17 are objected to because the claims include abbreviation “API” which has not been followed by the full explanation of the term.  Applicant is respectfully suggested to include --“Application Program Interface”-- followed by “API” as disclosed in the specification of the instant application, page 3, paragraph [0014]. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite accessing data, processing the accessed data to generate two or more sub-indexes, assigning a weighted value to sub-indexes, and generating the AQI. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, the claim encompasses a user simply accessing data and assigning weights and calculating the AQI in his/her mind/on paper. The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the accessing, assigning, and calculating steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing data, assigning weights, and calculating the AQI) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the accessing data, assigning weights, and calculating the AQI steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Accordingly, for the reasons provided above, claims 1-8 are not patent eligible under 35 USC 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhondse et al. (U.S. PGPUB 20200097338) in view of Chatterjee (U.S. Patent No. 10511690).
 
As per claims 1, 9, and 17, Dhondse discloses a computer implemented method/system for determining an Application Quality Index (AQI) of a software-as-a-service (SAAS) multi-tenant application ([0005]) to a SAAS system ([0039]), said method being performed on a computing device executing a processor/one or more non-transitory computer-readable storage devices ([0022]), said method comprising:
accessing data at a data repository ([0019], “Aspects of the present invention incorporate supervising user/subject matter expert (SME) input, historical feedback, reviews, forums, ratings and/or evolving domain corpus to iteratively refine the opportunity value associated to individual APIs. In embodiments, an unsupervised feature learning algorithm is used to discover the features in unlabeled data. Aspects of the present invention incorporate the use of an autoencoder as a symmetrical neural network that is used to learn the features of the dataset in an unsupervised manner.”), the accessed data comprises at least connection/disconnection data and API data of the SAAS multi-tenant application ([0082], “In embodiments, indirect characteristics include performance related metrics and back-end features, such as data processing accuracy/consistency, quality of service, and/or other performance metrics.”);
processing the accessed data to generate two or more sub-indexes (Fig. 5), the two or more sub-indexes comprising at least a first sub-index based on the connection/disconnection data and a second sub-index based on the API data ([0065], “In embodiments, indirect characteristics include performance related metrics and back-end features, such as data processing accuracy/consistency, quality of service, and/or other performance metrics.”) and ([0082]), wherein the first sub-index is assigned a weighted value based on content of the connection/disconnection data and the second sub-index is assigned a weighted value based on content of the API data ([0019], “continuous refinement of weightage tied to each feature”) and ([0066]-[0067]);
generating the AQI ([0065], “In embodiments, indirect characteristics include performance related metrics and back-end features, such as data processing accuracy/consistency, quality of service, and/or other performance metrics.”) based on the weighted value of the two or more sub-indexes ([0065]-[0067]) and (Fig. 5, elements 560 and 570);
sending the generated AQI to the SAAS multi-tenant application; and receiving an update to the SAAS multi-tenant application based on the generated AQI ([0005], “performing, by the computing device, an assessment on the API relative to other APIs within a same class as the API based on the extracting the information regarding the API features and the classifying the API; and updating, by the computing device, the API based on the performing the assessment.”) and (Fig. 5).
Chatterjee  of analogous art teaches: a first sub-index based on the connection/disconnection data and a second sub-index based on the API error data (col. 6, lines 14-56).
All of the claimed elements were known in Dhondse and Chatterjee and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art before the time of effective filing language to combine their methods. One would be motivated to make this combination, since Chatterjee’s API metrics are a mere example of Dhondse’s API performance related metrics.

As per claims 2, 10, and 18, Dhondse discloses dynamically determining the weighted value of the two or more sub-indexes ([0019], “continuous refinement of weightage tied to each feature”) using a statistical learning system ([0067], “The supervised learning dialog 220 enables expert/SME validation via a dialog-based user interface that enables adjustment of weightages associated to specific features”).

As per claims 3, 11, and 19, Dhondse discloses determining the weighted value of the two or more sub-indexes using the statistical learning system comprises: receiving as input, model weighted values for the two or more sub-indexes ([0019], “continuous refinement of weightage tied to each feature”); adjusting the weighted values of the two or more sub-indexes based on the model weighted values for the two or more sub-indexes ([0067], “The supervised learning dialog 220 enables expert/SME validation via a dialog-based user interface that enables adjustment of weightages associated to specific features”); and processing the two or more sub-indexes using the adjusted weighted values to generate the AQI (Fig. 5).

As per claims 4, 12, and 20, Dhondse discloses processing the generated AQI to rank the SAAS multi-tenant application in the SAAS system among two or more other ([0005], “performing, by the computing device, an assessment on the API relative to other APIs within a same class as the API based on the extracting the information regarding the API features and the classifying the API”) SAAS multi-tenant applications available in the SAAS system ([0087], “ranking the API across the API network based on features for a set of requirements”) and (Fig. 5, elements 560 and 570).

As per claims 6 and 14, Dhondse discloses the AQI comprises itemized factors, each factor used to determine a sub-index of the two or more sub-indexes ([0065]-[0066]).

As per claims 8 and 16, Dhondse discloses the two or more sub-indexes further comprises at least one of: a third sub-index based on an average rating data, a fourth third sub- index based on a click/visitor data, a fifth sub-index based on a growth rate data, and a sixth sub-index based on a previous year rating data ([0066], “the cognitive value models analyzer 216 receives, from the end-user data sources 225, operational feedback information, reviews and ratings information, and/or market value information related to APIs”).
Allowable Subject Matter
Claims 5, 7, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
After a complete search of all the relevant prior art the examiner has determined the claims are in condition for allowance. The following limitations when viewed in combination with the remainder of the claim as a whole place this application in condition for allowance. 
As per claims 5 and 13, the examiner finds the novel and non obvious feature of claims, when read as whole to be accessing data at a data repository, the accessed data comprises at least connection/disconnection data and API error data of the SAAS multi-tenant application; processing the accessed data to generate two or more sub-indexes, the two or more sub-indexes comprising at least a first sub-index based on the connection/disconnection data and a second sub-index based on the API error data, wherein the first sub-index is assigned a weighted value based on content of the connection/disconnection data and the second sub-index is assigned a weighted value based on content of the API error data; generating the AQI based on the weighted value of the two or more sub-indexes; sending the generated AQI to the SAAS multi-tenant application; and receiving an update to the SAAS multi-tenant application based on the generated AQI; wherein the AQI comprises a numerical score between a predetermined range, the AQI is a summation of the two or more sub-indexes.
As per claims 7 and 15, the examiner finds the novel and non obvious feature of claims, when read as whole to be accessing data at a data repository, the accessed data comprises at least connection/disconnection data and API error data of the SAAS multi-tenant application; processing the accessed data to generate two or more sub-indexes, the two or more sub-indexes comprising at least a first sub-index based on the connection/disconnection data and a second sub-index based on the API error data, wherein the first sub-index is assigned a weighted value based on content of the connection/disconnection data and the second sub-index is assigned a weighted value based on content of the API error data; generating the AQI based on the weighted value of the two or more sub-indexes; sending the generated AQI to the SAAS multi-tenant application; and receiving an update to the SAAS multi-tenant application based on the generated AQI; wherein the AQI comprises itemized factors, each factor used to determine a sub-index of the two or more sub-indexes; wherein the SAAS multi-tenant application comprises a developer interface used to facilitate user interaction with an API service of the computing device and configured to receive the itemized factors of the AQI.
The prior art does not teach the claimed invention as recited in the above claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113